UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTOANETA IOTOVA; ISSAK ALMALEH,
                             Plaintiffs,
                    -against-                                19-CV-10663 (LLS)
US ATTORNEY PREET BHARARA;                                   ORDER OF DISMISSAL
OFFICER JAMIE BROOKS; BLANCH LAW
FIRM,
                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Antoaneta Iotova, currently incarcerated in FMC Carswell, and Plaintiff Issak

Almaleh, currently incarcerated in MDC Brooklyn, bring this pro se action asserting fraud and

malicious prosecution claims. Plaintiffs allege that Defendants “conducted malicious

prosecution” and “made a gigantic crime in connection with case 2017-crim-0025 Southern

District Court of New York.” (ECF No. 1 at 1.) For the following reasons, the Court dismisses

the complaint.

       On February 28, 2018, District Judge Katherine B. Forrest enjoined Iotova and Almaleh

“from filing any lawsuits against any counsel, court officer, or judicial officer connected to the

criminal proceedings during its pendency. Any further such suits shall be summarily dismissed.”

United States v. Almaleh, et al., ECF 1:17-CR-0025, 108 (S.D.N.Y. Feb. 28, 2018). This action

falls within the scope of the February 28, 2018 order and must therefore be dismissed.
                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiffs, and note service on the docket. The Court dismisses Plaintiffs’ complaint

pursuant to Judge Forrest’s February 28, 2018 order. The Clerk of Court is directed to close this

case.

SO ORDERED.

Dated:     November 20, 2019
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
